Citation Nr: 0738901	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-28 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

In November 2007, the veteran testified before the 
undersigned at a video hearing.  


FINDINGS OF FACT

1.  The veteran does not have malaria which is related to 
service.  

2.  Bilateral hearing loss is not attributable to service and 
was not first manifest within one year of separation from 
service.


CONCLUSIONS OF LAW

1.  Malaria was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in June 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  As noted below, the service medical 
records are unavailable for review.  Otherwise, the veteran's 
pertinent medical records have been obtained, to the extent 
available.  The veteran testified that he does not remember 
where he was treated for malaria.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in August 2005 
for hearing loss.  38 C.F.R. § 3.159(c)(4).  The records 
satisfy 38 C.F.R. § 3.326.

With regard to malaria, the Board also finds that a VA 
examination is not necessary to determine whether his malaria 
is related to his period of honorable service, as the 
standards of the Court's recent decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under 
McLendon, VA must provide a medical examination in a service 
connection claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, there are current VA clinical records which 
show that the veteran does not currently have malaria or 
residuals thereof.  In light of these findings, the first 
prong of McLendon has not been met.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Missing Service Records

In June 2007, the RO made a Formal Finding on the 
Unavailability of the Service Medical Records.  In addition, 
there are no Surgeon General Office extract records for 
review.  No clinical records could be reconstructed.  

In sum, the veteran's service medical records are missing and 
appear to have been destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri in July 1973.  
Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).


Competency and Credibility of the Veteran

The veteran served in combat.  The Board notes that where a 
combat wartime veteran alleges he/she suffers disability due 
to an injury incurred in service, 38 U.S.C.A. § 1154(b) must 
be considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Thus, 38 U.S.C.A. § 1154(b) 
is for application.

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  See 
Caluza.  In Collette, the Federal Circuit articulated a 
three-step sequential analysis to be performed when a combat 
veteran seeks benefits under the method of proof provided by 
38 U.S.C.A. § 1154(b).

In the first step of the analysis, VA must determine whether 
the veteran has proffered "satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease."  If a veteran produces credible evidence that would 
allow a reasonable fact-finder to conclude that the alleged 
injury or disease was incurred in service, then the veteran 
has produced "satisfactory evidence" to satisfy the first 
requisite step of analysis under the stated provision.  This 
determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service-
connection," even if no official record of such incurrence 
exists.  At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only to the second element of service connection 
under the Caluza test; that is, whether an injury or disease 
was incurred or aggravated in service.  It does not apply to 
the questions of whether there is a current disability or a 
nexus connecting the disability to service.  Caluza; 
Collette.  Competent evidence is required to establish the 
veteran's current disability and the nexus connecting that 
disability to an in service injury or disease.  That is, the 
veteran must meet his evidentiary burden with respect to 
service connection.  Collette.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve simple diagnoses.  The veteran is 
competent to report that he was ill during service and was 
told by medical personnel that he had malaria during that 
time and after service.  However, he is not competent to 
report that he still suffers from malaria.  Likewise, the 
veteran is competent to report inservice noise exposure and 
that he has had difficulty hearing.  However, he is not 
competent to provide a medical assessment that any inservice 
noise exposure resulted in currently diagnosed bilateral 
hearing loss.  

Thus, while the Board accepts the veteran's competent 
statements of being told that he had malaria during service 
and of being exposed to loud noises during service, and he is 
credible in that regard, particularly in light of 38 U.S.C.A. 
§ 1154(b), the veteran is not competent to make medical 
assessments regarding current diagnoses and etiological 
relationships to service.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

In addition, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Malaria

The veteran maintains that he was treated for malaria during 
service.  The Board accepts his statements as being credible.  
He claims that he was treated two-three times within the 
approximate 10 years after his separation from service in 
1945, but those records are not available.  

In the 2000's, the veteran received medical treatment at the 
Hines VA facility.  In April 2004, the veteran reported that 
he had a history of malaria from service and which recurred 
after service in 1954 and 1957.  A physical examination was 
conducted.  No residuals of malaria were identified nor was 
malaria currently diagnosed.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); see also Gilpin.  In the absence of proof of 
a present disability, there can be no valid claim or the 
grant of the benefit.  See Rabideau.  

In this case, there is no current diagnosis of malaria, as 
noted.  In his hearing, the veteran denied any current 
treatment or medication for malaria.  

In McClain v. Nicholson, 21 Vet App 319 (2007), the Court 
held that the requirement that a current disability be 
present is satisfied "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim . . . even though the 
disability resolves prior to the Secretary's adjudication of 
the claim" (emphasis added).  Under such circumstances, 
provided the resolved disability is related to service, a 
claimant would be entitled to consideration of staged 
ratings.  However, a nexus to service is still required.  

In this case, there is no disability shown during the time 
frame from when the veteran filed his claim to the current 
time.  Absent a current diagnosis, service connection is not 
warranted.  Accordingly, service connection for malaria is 
denied.


Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In written correspondence and at his personal hearing, the 
veteran maintained that he was exposed to loud noises 
including small and large weapons firing during service.  The 
Board accepts this allegation.

April 2004 VA outpatient records reflected that the veteran 
had hearing loss.  In May 2005, it was noted that he used 
hearing aids.  There are no medical records prior to that 
time.  

In August 2005, the veteran was afforded a VA audiological 
examination which yielded audiometric findings demonstrating 
bilateral hearing loss within the meaning of 38 C.F.R. 
§ 3.385.  

During the one year presumptive period after service, hearing 
loss disability was not manifest nor diagnosed.  The veteran 
described to the examiner that he was exposed to artillery, 
machine guns, and bombs during service.  He reported having 
no post-service occupational or recreational noise exposure.  
The diagnosis was moderately severe sensorineural hearing 
loss of the right ear through 250-500 Hertz, dropping to 
profound hearing loss through 6000-8000 Hertz.  The left ear 
manifested a moderately severe sensorineural hearing loss at 
1000-2000 Hertz and dropping to a profound hearing loss 
through 3000-8000 Hertz.  

The examiner provided the following opinion.  Due to the lack 
of evidence in the claims file and the lack of proximity 
between the dates of service and the onset of hearing loss 
and the date of the current evaluation, it was his opinion 
that the veteran's complaint of hearing loss was less likely 
as not a result of his military service.  

The Board recognizes that the veteran was exposed to loud 
noises in service.  He maintains that he has had hearing 
difficulty since that time.  However, there are no medical 
records dated from service to the present time.  The veteran 
testified that he never went in for medical treatment until 
he went to the Hines VA medical facility for hearing aids.  
The examiner opined that due to the time gap between service, 
the onset of hearing loss, and the current examination, the 
currently diagnosed hearing loss was not related to service.  
The Board attaches the most probative value to the VA 
opinion, as it is well reasoned, detailed, consistent with 
other evidence of record, and included review of the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.)  

In sum, the competent evidence does not establish that 
bilateral hearing loss disability or disease began in service 
or within one year of separation.  The Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  See Cohen.  

Accordingly, service connection for bilateral hearing loss is 
not warranted.  


Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.


ORDER

Service connection for malaria is denied.  

Service connection for bilateral hearing loss is denied.  



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


